      Case 1:19-cv-09506-JMF-RWL Document 140 Filed 12/25/20 Page 1 of 2




                                         80 BROAD STREET, 23RD FLOOR
                                         NEW YORK, NEW YORK 10004
                                          (212) 509-3456 – TELEPHONE
                                           (212) 509-4420 – FACSIMILE
                                              www.mkcilaw.us.com

December 25, 2020


VIA ELECTRONIC FILING (ECF)

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007


                Re:       Wang v. Verizon Communications Inc., et al.
                          U.S. District Court, S.D.N.Y., Case No. 1:19-cv-09506-JMF-RWL
                          Letter Motion to Extend Defendants’ Time to Respond to Second
                          Amended Complaint on Consent

Dear Judge Furman:

        This letter motion (“Motion”) is respectfully submitted pursuant to Rule 1(C) of the
Court’s Individual Rules and Practices in Civil Pro Se Cases. Plaintiff, Hao Zhe Wang
(“Plaintiff”) filed a Second Amended Complaint (“SAC”) on December 21, 2020 (ECF 136).

         By this Motion, Defendants1 respectfully request an enlargement of time within which to
file a responsive pleading to the SAC, from January 4, 2021 through and until January 29, 2021.
Plaintiff has graciously consented to Defendants’ request herein, and Defendants have made no
previous requests for extension of time to respond to the SAC. The additional time is needed to
evaluate the Statement of Claim in the SAC, which has been substantially expanded from 6
pages (12 paragraphs), to 28 pages (56 paragraphs), and to meet and confer with Plaintiff before
engaging in any motion practice.


1
  “Defendants” includes (1) Verizon New England Inc., (2) Verizon Communications Inc., (3) Verizon Wireless
(VAW) LLC, (4) Verizon Business Network Services Inc., (5) Verizon Corporate Resources Group LLC, and (6)
Verizon Sourcing LLC.
                      {N1044253-1}FLORHAM        HARTFORD, CT           WILMINGTON, DE          SPARTA, NJ
                      PARK, NJ                   (860) 404-3000          (302) 656-1200       (973) 726-4958
                        (973) 822-1110
                                NEW YORK, NY         PHILADELPHIA, PA                SYRACUSE, NY
                                (212) 509-3456        (215) 557-1990                 (315) 473-9648
       Case 1:19-cv-09506-JMF-RWL Document 140 Filed 12/25/20 Page 2 of 2

Honorable Jesse M. Furman
December 25, 2020
Page 2 of 3

         This request for relief is made in good faith, and not made for any improper purpose.

         We thank the Court for its time and consideration in this matter.

                                                      Respectfully submitted,




                                                      Howard A. Fried (HAF2114)
                                                      MCGIVNEY KLUGER CLARK &
                                                      INTOCCIA, P.C.
                                                      Attorneys for Defendants
                                                      hfried@mkcilaw.us.com

cc:

Via ECF
Hao Zhe Wang, Plaintiff, Pro Se




SO ORDERED.

Dated:


_________________________
Hon. Jesse M. Furman
United States District Judge




{N1044253-1}                                -2-
